Citation Nr: 0831648	
Decision Date: 09/16/08    Archive Date: 09/22/08

DOCKET NO.  07-08 193	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Medical Center in Palo Alto, 
California



THE ISSUE

Eligibility for enrollment in the Department of Veterans 
Affairs (VA) healthcare system.



ATTORNEY FOR THE BOARD

Motrya Mac, Associate Counsel




INTRODUCTION

The veteran, who is the appellant, served on active duty from 
October 1975 to October 1979.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a decision, dated in October 2006, of the 
Department of Veterans Affairs (VA) Health Care System.    


FINDING OF FACT

The veteran is in Priority Group 8 and his application for 
enrollment in the VA healthcare system was received after 
January 17, 2003. 


CONCLUSION OF LAW

The veteran does not meet the eligibility requirements for 
enrollment in VA's healthcare system.  38 U.S.C.A. §§ 1705, 
1706, 1710, 1722 (West 2002 & Supp. 2008); 38 C.F.R. § 17.36 
(2007). 

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A 
(West 2002 & Supp. 2008), and implemented in part at 38 
C.F.R. § 3.159 (2007), amended VA's duties to notify and to 
assist a claimant in developing information and evidence 
necessary to substantiate the claim.

In this case, the facts are not in dispute.  Resolution of 
the appeal is dependent on interpretation of the regulation 
pertaining to enrollment in VA's healthcare system. For this 
reason, the duties to notify and to assist under the VCAA do 
not apply.  Dela Cruz v. Principi, 15 Vet. App. 143, 149 
(2001).


REASONS AND BASES FOR FINDING AND CONCLUSION


To receive authorized medical care under the provisions of 
Chapter 38 of the United States Code, a veteran must be 
enrolled in the VA healthcare system.  38 U.S.C.A. § 1710; 38 
C.F.R. § 17.36(a).  A veteran may apply to be enrolled in the 
VA healthcare system at any time. To be enrolled, a veteran 
must submit a Form 10-10EZ to a VA medical facility. 38 
C.F.R. § 17.36(d)(1).

Upon receiving a completed VA Form 10-10EZ, VA determines if 
the veteran is in a priority category that is eligible for 
enrollment.  If a veteran is not found to be in a priority 
category that is eligible for enrollment, he will be 
notified.  38 C.F.R. § 17.36(d)(2).

There are 8 categories for which a veteran may qualify.  38 
C.F.R. § 17.36(b). 

The order of priority of enrollment for VA healthcare 
benefits is as follows:

Category (1) is for veterans who have a singular or combined 
rating of 50 percent or more based on one or more service-
connected disabilities or unemployability.

Category (2) is for veterans who have a singular or combined 
rating of 30 or 40 percent based on one or more service-
connected disabilities.

Category (3) is for veterans who are former prisoners of war; 
for veterans awarded the Purple Heart; for veterans with a 
single or combined rating of 10 percent or 20 percent based 
on one or more service-connected disabilities; for veterans 
who were discharged or released from active military service 
for a disability incurred or aggravated in the line of duty; 
veterans who receive disability compensation under 38 
U.S.C.A. § 1151; veterans whose entitlement to disability 
compensation is suspended pursuant to 38 U.S.C.A. § 1151, but 
only to the extent that such veterans' continuing eligibility 
for health care is provided for in the judgment or settlement 
described in 38 U.S.C.A. § 1151; for veterans whose 
entitlement to disability compensation is suspended because 
of the receipt of military retired pay; and for veterans 
receiving compensation at the 10 percent rating level due to 
multiple noncompensable service-connected disabilities that 
clearly interfere with normal employability.

Category (4) is for veterans who receive increased pension 
based on their need for regular aid and attendance or by 
reason of being permanently housebound and other veterans who 
are determined to be catastrophically disabled by the Chief 
of Staff (or equivalent medical official) at the VA facility 
where they were examined.

Category (5) is for veterans not covered by Categories (1) 
through (4) who are unable to defray the expenses of 
necessary care under 38 U.S.C.A. § 1722(a).

Category (6) is for veterans of the Mexican border period or 
of World War I; for veterans solely seeking care for a 
disorder associated with exposure to a toxic substance or 
radiation, for a disorder associated with service in the 
Southwest Asia theater of operations during the Gulf War, or 
for any illness associated with service in combat in a war 
after the Gulf War or during a period of hostility after 
November 11, 1998; and for veterans with 0 percent service-
connected disabilities who are nevertheless compensated, 
including veterans receiving compensation for inactive 
tuberculosis.

Category (7) is for veterans who agree to pay the United 
States the applicable co-payment determined under 38 U.S.C.A. 
§ 1710(f) and 1710(g) if their income for the previous year 
constitutes "low income" under the geographical income limits 
established by the Department of Housing and Urban 
Development (HUD) for the fiscal year that ended on September 
30 of the previous calendar year. See 42 U.S.C.A. § 
1437a(b)(2).

Finally, category (8) is for veterans not included in 
priority category 4 or 7. 


As of January 17, 2003, VA will not enroll a veteran in the 
VA healthcare system who falls in priority category 8.  38 
U.S.C.A. §§ 1710, 1721; 38 C.F.R. § 17.36(c)(2).

In this case, the veteran filed an application for enrollment 
in VA's health care system in September 2006.  Based upon his 
status as a nonservice-connected veteran and the financial 
information provided, he was assigned to priority group 8.  
The veteran does not disagree with the date of receipt of his 
application or that he was properly assigned to priority 
group 8, but he contends that it is improper to deny him 
health care benefits.

The veteran contends that he was previously enrolled in the 
VA healthcare system and that he should be "grandfathered" 
into eligibility for VA healthcare benefits.  He states that 
he received treatment at the VA hospital in Livermore, 
California, in late 1979 or early 1980.  The veteran has 
submitted a copy of a VA-issued "Patient Data Card" (VA Form 
10-1124) in support of his claim.  

The Board recognizes that the veteran is seeking to show that 
he was enrolled in the VA healthcare benefits system prior to 
January 17, 2003, because as of January 17, 2003, VA will not 
enroll in the VA healthcare system a veteran who falls in 
priority category 8 and who was not in an enrolled status on 
January 17, 2003.  38 U.S.C.A. §§ 1710, 1721; 38 C.F.R. § 
17.36(c)(2). 

The VA "Patient Data Card" relates solely to the ministerial 
issuance of an identification card and prior treatment does 
not establish entitlement to future treatment, as there is no 
provision in the law for entitlement on the basis of prior 
treatment.  

As the veteran's application was received subsequent to 
January 17, 2003, as he does meet any of meet any of the 
other requirements for higher priority, and as he is in 
priority category 8, he is not currently eligible for 
enrollment in the VA healthcare system.  As the law is 
dispositive in this case, the claim must be denied because of 
the lack of legal entitlement.  Sabonis v. Brown, 6 Vet. App. 
426, 429-30 (1994).


ORDER

Eligibility for enrollment in the VA's healthcare system is 
denied.



____________________________________________
George E. Guido Jr.
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


